


110 HR 3422 IH: To amend the Robert T. Stafford Disaster Relief and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3422
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mrs. Lowey (for
			 herself and Mr. Higgins) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to ensure that certain tenants are able to return to
		  affordable housing after a major disaster.
	
	
		1.Assistance for landlords of
			 low- to moderate-income tenantsSection 406 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act is amended—
			(1)in subsection
			 (a)(1)—
				(A)by striking
			 and at the end of subparagraph (A);
				(B)by striking the
			 period at the end of subparagraph (B) and inserting ;
			 and;
				(C)by adding at the
			 end the following:
					
						(C)subject to
				paragraph (5), to a person who owns or operates rental dwelling units described
				in such paragraph, made available for occupancy only by low- or moderate-income
				tenants as defined by the Administrator, damaged or destroyed by a major
				disaster for the repair, restoration, reconstruction, or replacement of the
				dwelling
				units.
						;
				(2)at the end of
			 subsection (a), by adding the following:
				
					(5)Conditions for
				assistance to owners or operators of certain dwelling unitsThe President may make contributions to a
				person who owns or operates rental dwelling units if—
						(A)before the disaster the units were made
				available for occupancy only by low- or moderate-income tenants as determined
				by the Administrator;
						(B)the owner or
				operator will continue for a minimum period of time determined by the
				Administrator to make available rental dwelling units for occupancy only by
				low- or moderate-income tenants; and
						(C)the owner or
				operator has applied for a disaster loan under section 7(b) of the Small
				Business Act (15 U.S.C. 636(b)) and has been determined to be ineligible for
				such a loan or has obtained such a loan in the maximum amount for which the
				Small Business Administration determines the owner or operator is
				eligible.
						;
			(3)in subsection
			 (b)(2) by inserting , dwelling unit, after public
			 facility,;
			(4)in subsection
			 (d)(1) by striking or and inserting , dwelling units, or
			 a; and
			(5)in subsection
			 (e)(1)(A) by inserting , dwelling unit, after public
			 facility.
			
